Case 3:20-cv-00806-EMC Document 42-7 Filed 08/07/20 Page 1 of 6




EXHIBIT F


                          EXHIBIT F
                            - 79 -
                    Case 3:20-cv-00806-EMC Document 42-7 Filed 08/07/20 Page 2 of 6

8/7/2020                                                      Search - Supreme Court of the United States




                                                      Search documents in this case:                                       Search


           No. 19-511

           Title:                                  Facebook, Inc., Petitioner
                                                   v.
                                                   Noah Duguid, et al.

           Docketed:                               October 21, 2019

           Lower Ct:                               United States Court of Appeals for the Ninth Circuit

             Case Numbers:                         (17-15320)

             Decision Date:                        June 13, 2019

             Rehearing Denied:                     August 22, 2019

           Questions Presented




           DATE                                    PROCEEDINGS AND ORDERS

           Oct 17 2019                             Petition for a writ of certiorari filed. (Response due November 20, 2019)

                                                   Petition      Appendix        Certificate of Word
                                                   Count        Proof of Service

           Nov 07 2019                             Blanket Consent filed by Petitioner, Facebook, Inc.

                                                   Blanket Consent

           Nov 18 2019                             Waiver of right of respondent Noah Duguid to respond filed.

                                                   Main Document

           Nov 20 2019                             Brief amicus curiae of Credit Union National Association, Inc. filed.

                                                   Main Document           Certificate of Word Count        Proof of
                                                   Service

           Nov 20 2019                             Brief of respondent United States filed.

                                                   Main Document           Certificate of Word Count




https://www.supremecourt.gov/search.aspx?filename=/docket/docketfiles/html/public/19-511.html                                       1/5


                                                                   EXHIBIT F
                                                                     - 80 -
                 Case 3:20-cv-00806-EMC Document 42-7 Filed 08/07/20 Page 3 of 6

8/7/2020                                                      Search - Supreme Court of the United States




           Nov 20 2019                             Brief amici curiae of Midland Credit Management, Inc. and Encore Capital
                                                   Group, Inc. filed.

                                                   Main Document           Certificate of Word Count              Proof of
                                                   Service

           Nov 20 2019                             Brief amici curiae of Chamber of Commerce of the United States of America
                                                   and Business Roundtable filed.

                                                   Main Document           Certificate of Word Count              Proof of
                                                   Service

           Nov 20 2019                             Brief amicus curiae of ACA International, Inc. filed.

                                                   Main Document           Proof of Service         Certificate of
                                                   Word Count

           Nov 20 2019                             Brief amicus curiae of Retail Litigation Center, Inc. filed.

                                                   Main Document           Certificate of Word Count              Proof of
                                                   Service

           Nov 25 2019                             Waiver of the 14-day waiting period under Rule 15.5 filed.

                                                   Main Document

           Nov 26 2019                             DISTRIBUTED for Conference of 12/13/2019.



           Dec 02 2019                             Reply of petitioner Facebook, Inc. filed. (Distributed)

                                                   Main Document           Certificate of Word Count              Proof of
                                                   Service

           Dec 04 2019                             Response Requested. (Due January 3, 2020)



           Jan 03 2020                             Brief of respondent Noah Duguid in opposition filed.

                                                   Main Document           Certificate of Word Count              Proof of
                                                   Service

           Jan 06 2020                             Letter waiving the 14-day waiting period for the distribution of the petition
                                                   pursuant to Rule 15.5 filed.

                                                   Main Document

           Jan 08 2020                             DISTRIBUTED for Conference of 1/24/2020.



           Jan 10 2020                             Reply of petitioner Facebook, Inc. filed. (Distributed)




https://www.supremecourt.gov/search.aspx?filename=/docket/docketfiles/html/public/19-511.html                                      2/5


                                                                   EXHIBIT F
                                                                     - 81 -
                 Case 3:20-cv-00806-EMC Document 42-7 Filed 08/07/20 Page 4 of 6

8/7/2020                                                      Search - Supreme Court of the United States




                                                   Main Document           Certificate of Word Count           Proof of
                                                   Service

           Jul 07 2020                             Supplemental brief of petitioner Facebook, Inc. filed. (Distributed)

                                                   Main Document           Certificate of Word Count           Proof of
                                                   Service

           Jul 08 2020                             DISTRIBUTED for Conference of 7/8/2020.



           Jul 08 2020                             Supplemental brief of respondent Noah Duguid filed.

                                                   Main Document           Proof of Service         Certificate of
                                                   Word Count

           Jul 09 2020                             Petition GRANTED limited to Question 2 presented by the petition.



           Jul 24 2020                             Motion for an extension of time filed.

                                                   Main Document

           Jul 24 2020                             Motion to extend the time to file the briefs on the merits granted. The time to
                                                   file the joint appendix and petitioner's brief on the merits is extended to and
                                                   including September 4, 2020. The time to file respondents' brief on the
                                                   merits is extended to and including October 16, 2020.




           NAME                                    ADDRESS                                      PHONE

           Attorneys for Petitioner

           Paul D. Clement                         Kirkland & Ellis LLP                         2023895000
             Counsel of Record                     1301 Pennsylvania Avenue, NW
                                                   Washington, DC 20004

                                                   paul.clement@kirkland.com

           Party name: Facebook, Inc.

           Attorneys for Respondents

           Sergei Lemberg                          Lemberg Law, LLC                             203-653-2250
             Counsel of Record                     43 Danbury Road
                                                   Wilton, CT 06897

                                                   slemberg@lemberglaw.com




https://www.supremecourt.gov/search.aspx?filename=/docket/docketfiles/html/public/19-511.html                                        3/5


                                                                   EXHIBIT F
                                                                     - 82 -
                   Case 3:20-cv-00806-EMC Document 42-7 Filed 08/07/20 Page 5 of 6

8/7/2020                                                      Search - Supreme Court of the United States




           Party name: Noah Duguid

           Jeffrey B. Wall                         Acting Solicitor General                     202-514-2217
             Counsel of Record                     United States Department of Justice
                                                   950 Pennsylvania Avenue, NW
                                                   Washington, DC 20530-0001

                                                   SupremeCtBriefs@USDOJ.gov

           Party name: United States

           Other

           Shay Dvoretzky                          Jones Day                                    2028793474
             Counsel of Record                     51 Louisiana Avenue NW
                                                   Washington, DC 20001-2113


                                                   sdvoretzky@jonesday.com

           Party name: Chamber of Commerce of the United States of America and Business Roundtable

           Julian Richard Ellis Jr.                Brownstein Hyatt Farber Schreck,             303-223-1142
             Counsel of Record                     LLP
                                                   410 17th Street, Suite 2200
                                                   Denver, CO 80202


                                                   jellis@bhfs.com

           Party name: Credit Union National Association, Inc.

           Joseph Russell Palmore                  Morrison & Foerster LLP                      202-887-6940
             Counsel of Record                     2000 Pennsylvania Ave., NW
                                                   Washington, DC 20006

                                                   jpalmore@mofo.com

           Party name: Retail Litigation Center, Inc.

           Zachary Charles Schauf                  Jenner & Block, LLP                          202-637-6379
             Counsel of Record                     1099 New York Ave., NW
                                                   Washington, DC 20001


                                                   ZSchauf@jenner.com

           Party name: Midland Credit Management, Inc. and Encore Capital Group, Inc.




https://www.supremecourt.gov/search.aspx?filename=/docket/docketfiles/html/public/19-511.html                  4/5


                                                                   EXHIBIT F
                                                                     - 83 -
                 Case 3:20-cv-00806-EMC Document 42-7 Filed 08/07/20 Page 6 of 6

8/7/2020                                                      Search - Supreme Court of the United States




           Steven Gregory White                    Gray Reed & McGraw LLP                       214-954-4135
             Counsel of Record                     1601 Elm Street
                                                   Suite 4600
                                                   Dallas, TX 75201

                                                   gwhite@grayreed.com

           Party name: ACA International, Inc.




https://www.supremecourt.gov/search.aspx?filename=/docket/docketfiles/html/public/19-511.html                  5/5


                                                                   EXHIBIT F
                                                                     - 84 -
